PD-1657-14
                PD-1657-14                                       COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                              Transmitted 12/19/2014 7:26:58 AM
                                                                Accepted 12/29/2014 9:23:41 AM
TO THE COURT OF CRIMINAL APPEALS OF TEXAS                                          ABEL ACOSTA
                                                                                           CLERK


                         No.____________


                 _________________________________


                       VALDEMAR BAUTISTA,
                             Appellant
                                v.
                       THE STATE OF TEXAS,
                              Appellee

                 _________________________________



    MOTION TO EXTEND TIME TO FILE PETITION
          FOR DISCRETIONARY REVIEW

  _________________________________________________________

   On Petition for Discretionary Review from the Court of Appeals for
   the Fourteenth District, Houston, Texas in Cause No. 14-13-00457-CR,
   Affirming an appeal from a judgment issued in Cause No. 11-05-13821-
   CR from the 506th District Court of Waller County, Texas.

  _________________________________________________________




                                                   R. Scott Shearer
  December 29, 2014                                TBA No. 00786464
                                                   929 Preston, Suite 200
                                                   Houston, TX 77002
                                                   (713) 254-5629
                                                   (713) 224-2889 FAX
                                                   ShearerLegal@Yahoo.com

                                                   Attorney for Appellant

                                                   December 19, 2014
TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:


        NOW COMES, VALDEMAR BAUTISTA, and files this Motion To Extend

Time To File Petition For Discretionary Review. In support of this motion, he would

respectfully show the Court the following:


                                                I.


        In a PUBLISHED opinion delivered November 20, 2014, a panel of the Fourteenth

Court of Appeals AFFIRMED Appellant’s appeal from a judgment of conviction for

continuous sexual abuse of a child by the 506th District Court of Waller County. Appellant

did not file a motion for rehearing. Appellant’s Petition for Discretionary Review is due on

December 19, 2014. This motion to extend time to file petition for discretionary review is

timely filed within thirty days after the court of appeals issued its opinion or overruled

Appellant’s Motion for Rehearing or within fifteen days of said deadline. See TEX. R. APP.

PROC. 68.2.



                                               II.


        Appellant is requesting additional time to file the petition for discretionary review.

More time is necessary to research the issues involved.



                                               III.

        Appellant asserts that this motion is not made solely for purposes of delay and that

the granting of this motion will not prejudice the rights of the State.
                                              IV.



        Appellant is therefore requesting a thirty [30] day extension so that his Petition may

be timely filed.



        WHEREFORE, PREMISES CONSIDERED, Appellant prays that the

Honorable Court of Criminal Appeals will grant his Motion To Extend Time To File

Petition For Discretionary Review.



                                                                Respectfully submitted,

                                                                /s/R. SCOTT SHEARER
                                                                R. Scott Shearer
                                                                TBA No. 00786464
                                                                929 Preston, Suite 200
                                                                Houston, TX 77002
                                                                (713) 254-5629
                                                                (713) 224-2889 FAX
                                                                ShearerLegal@Yahoo.com

                                                                Attorney for Appellant

                                                                December 19, 2014
                            CERTIFICATE OF SERVICE

        I certify that a copy of this Motion has been served upon the State of Texas by e-
mailing a copy of same to the following parties at the following addresses on this the 19th
day of December, 2014:


LAURIE SELLERS. A.D.A.
WALLER COUNTY DISTRICT ATTORNEY
645 12TH STREET
HEMPSTEAD, TX 77445


                                                     /s/R. SCOTT SHEARER
                                                     R. Scott Shearer